Citation Nr: 0009860
Decision Date: 04/13/00	Archive Date: 09/08/00

DOCKET NO. 97-27 342A              DATE APR 13, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Columbia, South Carolina

THE ISSUES

1. Entitlement to service connection for a skin disorder due to an
undiagnosed illness.

2. Entitlement to an increased rating for joint and muscle pain,
headaches, and a sleep disturbance due to an undiagnosed illness,
currently evaluated as 20 percent disabling.

REPRESENTATION

Veteran represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Veteran

INTRODUCTION

The veteran served on active duty from November 1973 to November
1976 and from October 1990 to May 1991. According to his DD Form
214, he served in the Southwest Asia theater from December 2, 1990,
to April 15, 1991.

This matter comes to the Board of Veterans' Appeals (Board) from an
August 1997 RO decision which denied the veteran's claims of
service connection for a skin disorder due to an undiagnosed
illness, and joint and muscle pain, headaches, and a sleep
disturbance due to an undiagnosed illness. By a November 1998 RO
decision, the claim of service connection for joint and muscle
pain, headaches, and a sleep disturbance due to an undiagnosed
illness was granted and a 10 percent evaluation was assigned for
such. By a June 1999 RO decision, the rating wa,3 increased from 10
to 20 percent; and the veteran continues to appeal to the Board for
a higher rating.

In an October 1999 statement, the veteran's representative
requested, on the veteran's behalf, that the RO consider the issue
of entitlement to an earlier effective date for a 30 percent rating
for post-traumatic stress disorder; as this matter has not been
developed for appellate review, it is referred to the RO for
appropriate action.

FINDING OF FACT

The veteran has presented competent evidence of a plausible claim
of service connection for a skin disorder due to an undiagnosed
illness.

CONCLUSION OF LAW

The claim of service connection for a skin disorder due to an
undiagnosed illness is well grounded. 38 U.S.C.A. 5107(a) (West
1991).

- 2 -

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

A review of the veteran's service medical records, from both of his
periods of service, do not reveal any pertinent findings with
respect to the skin.

Generally, VA medical records, dated from 1992 to 1998, show that
the veteran presented for outpatient treatment of a skin condition.
He was vacuously diagnosed as having folliculitis, contact
dermatitis, and an eczematous process. Additionally, on certain
occasions a diagnosis of his skin condition was not made.

At a February 1998 RO hearing, the veteran testified that he does -
riot recall having a skin rash prior to his Persian Gulf War
service. During the course: of the Persian Gulf War, he said, he
was exposed to chemical or biological agents. He said he now
experiences a skin condition (a rash) which effects different
]parts of his body.

II. Legal Analysis

The threshold question in any claim is whether the veteran has met
his burden of submitting evidence sufficient to justify a belief
that his claim of service connection is well grounded. In order for
him to meet this burden, he must submit evidence sufficient to
justify a belief that his claim is plausible. 38 U.S.C.A. 5107(a);
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

A well-grounded claim for compensation pursuant to 38 U.S.C.A. 1117
and 38 C.F.R. 3.317, for disability due to an undiagnosed illness
generally requires the submission of some evidence of: (1) active
military, naval, or air service in the Southwest Asia theater of
operations during the Persian Gulf War; (2) the manifestation of
one or more signs or symptoms of an undiagnosed illness; (3)
objective indications of a chronic disability during the relevant
period of service or to a degree of disability of 10 percent or
more within the specified presumptive period; and (4) a nexus
between the chronic disability and the undiagnosed illness.

- 3 -

Medical evidence will suffice to satisfy the last three of these
elements; lay evidence may also suffice, depending on the nature
and circumstances of the individual claim (generally lay evidence
is sufficient in circumstances in which the condition is observable
to a layman and does not require medical expertise). VAOPGCPREC
4-99. If signs and symptoms have been medically, attributed to a
diagnosed (rather than undiagnosed) illness, the Persian Gulf War
presumption of service connection does not apply. VAOPGCPREC 8-98.

In the instant case, it is noted that the veteran served in the
Southwest Asia theater of operations during the Persian Gulf War.
He claims that as a result of his Persian Gulf War service, he has
a skin rash. Medical evidence on file reflects that the veteran has
received treatment, from 1992 onward, for a skin condition which
has variously been undiagnosed and diagnosed. Given the veteran's
Persian Gulf War service and the current evidence of chronic skin
problems (the nature and etiology of which is somewhat unclear),
the claim of service connection is plausible and well grounded. 38
U.S.C.A. 5107(a).

ORDER

The claim of service connection for a skin disorder due to an
undiagnosed illness is well grounded; the appeal is allowed subject
to further action as discussed below.

REMAND

The law requires full compliance with all orders in this remand.
Stegall v. West, 11 Vet. App. 268 (1998). Although the instructions
in this remand should be carried out in a logical chronological
sequence, no instruction in this remand may be given a lower order
of priority in terms of the necessity of carrying out the
instruction completely.

4 -

Service Connection Claim

As noted above, the veteran's claim of service connection for a
skin disorder due to an undiagnosed illness is well grounded. 38
U.S.C.A. 5107(a). When a claimant submits a well-grounded claim, VA
must assist him in developing the facts pertinent to the claim. Id.

Given the conflicting evidence regarding the nature and etiology of
the veteran's skin disorder, the Board finds that a current VA
examination is warranted as part of VA's duty to assist. Green v.
Derwinski, 1 Vet. App. 121 (1991). An attempt should also be made
to secure additional relevant medical records. Murincsak v.
Derwinski, 2 Vet. App. 363 (1992).

Additionally, it is noted that evidence has been received since the
issuance of the last supplemental statement of the case (SSOC),
dated in June 1998, which addresses the issue of service connection
for a skin disorder. This evidence includes VA outpatient records
from the late 1990s. Legal authority provides test unless there is
a proper waiver of this additional evidence, it must first be
considered by the RO. See 38 C.F.R. 20.1304(c). In the instant
case, the veteran did not waive RO jurisdiction over the newly
submitted evidence; as such, following the development discussed
above, the RO is instructed to review the entire record, including
all evidence added to the record since the June 1998 SSOC.

Increased Rating Claim

As in the aforementioned claim, pertinent evidence was received
subsequent to the issuance of the last SSOC, which is dated in June
1999. This newly submitted evidence includes an August 1999 VA
psychiatric compensation examination which reports findings
including anxiety, depression and sleep difficulty, all of which
are pertinent to the rating criteria for the undiagnosed illness at
issue. 38 C.F.R. 4.71a, Diagnostic Codes 5025, 8850. Thus, for due
process reasons, the RO must

5 -

initially review the evidence and provide the veteran with a SSOC,
prior to appellate review of the claim. 38 C.F.R. 20.1304(c)

VA has a duty to assist a claimant in the development of facts
pertinent to his or her claim. 38 U.S.C.A. 5107(a); 38 C.F.R.
3.103(a). Since this matter is being returned to afford due process
to the veteran, the RO should conduct further evidentiary
development. In this regard, it is noted that the record clearly
reflects that the veteran experiences joint and muscle pain;
however, it is unclear as to whether such is attributable to non-
service-connected osteoporosis and osteopenia or whether such is
attributable to his service-connected undiagnosed illness. As
impairment from non-service-connected conditions, including
osteoporosis and osteopenia, may not be considered in the
evaluation of the veteran's service- connected undiagnosed illness,
additional VA compensation examinations are needed to resolve this
matter. 38 C.F.R. 4.14. An attempt should also be made to secure
additional relevant medical records. Murincsak, supra.

Accordingly, the case must be REMANDED to the RO for the following
action:

1. The RO should contact the veteran and ask him to furnish the
names and addresses of all VA and non-VA medical providers who have
treated him for skin problems, joint and muscle pain, headaches,
and a sleep disturbance since his service discharge, including but
not limited to the VA facilities in Charleston, South Carolina and
Dr. Silvia Barnes. The RO should then contact the identified
sources and obtain copies of the records, following the procedures
of 38 C.F.R. 3.159.

2. The veteran should be scheduled for a VA dermatological
examination to evaluate the nature and etiology of any skin
disorder. The examiner should ascertain whether the veteran
currently experiences any skin disorder. If so, a definite
diagnosis should be made, if possible, and an opinion should be set
forth as

- 6 -

to the medical probabilities that any such problem is attributable
to any period of the veteran's service. If no diagnosis is possible
despite the appearance of a skirt condition, the examiner should
indicate whether it as least as likely as not that the skin
condition is a chronic disability. The claimsfolder and a copy of
the Boa)-d's remand must be made available to the examiner for
review prior to the examination. All findings should be reported in
detail.

3. The veteran should be scheduled for VA orthopedic and
neurological examinations to evaluate the nature and severity of
his service-connected joint and muscle pain, headaches, and sleep
disturbance due to an undiagnosed illness. All indicated tests
should be performed. Additionally, the examiners are asked to
answer the following questions: (a) does the veteran have joint and
muscle pain as a result of diagnosed conditions such as
osteoporosis or osteopenia?; (b) if so, to what extent is it
possible to differentiate the joint and muscle pain which is
attributable to his service-connected undiagnosed illness from any
joint and muscle pain which is attributable to non-service-
connected diagnosed conditions?; (c) if such differentiation is
possible, the symptomatology attributable to the non-service-
connected diagnosed conditions versus the symptomatology
attributable to his service-connected undiagnosed illness should be
specified; and (d) if such differentiation is not possible, such
should be stated. The claimsfolder and a copy of the Board's remand
must be made available to the examiner for review prior to the
examinations.

7 -

4. The RO should readjudicate the veteran's claim of service
connection for a skin disorder due to an undiagnosed illness and
his claim for an increased rating for joint and muscle pain,
headaches, and a sleep disturbance due to an undiagnosed illness.
With respect to the increased rating claim, consideration of
Fenderson v. West,, 12 Vet. App. 119 (1999) should tie made. If the
benefit being sought by the veteran is not resolved to his
satisfaction, he and his representative should be sent a SSOC,
which addresses all newly submitted evidence.

After the veteran and his representative have been given an
opportunity to respond to the SSOC, the claims folder shall be
returned to the Board for further appellate review. No action is
required of the veteran until he receives further notice. The
purposes of this remand are to procure clarifying data and to
comply with governing adjudicative procedures. The Board intimates
no opinion, either legal or factual as to the ultimate disposition
of this appeal.

The veteran has the right to submit additional evidence and
argument on the Board has remanded to the RO. Kutscherousky v.
West, 12 Vet,, App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 118
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory

8 -

Notes). In addition, VBA's Adjudication Procedure Manual, M21-1,
Part IV, directs the ROs to provide expeditious handling of all
cases that have been remanded by the Board and the Court. See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

G. H. SHUFELT 
Member, Board of Veterans' Appeals

9 -


